Citation Nr: 0114880	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for revocation of the forfeiture of 
eligibility for Department of Veterans Affairs (VA) benefits 
that was imposed in accordance with 38 U.S.C.A § 6104(a) 
(West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2000; a statement of the case was issued in 
December 2000; and a substantive appeal was received in 
January 2001. 


FINDINGS OF FACT

1. By decision in May 1999, the Board denied the appellant's 
request to reopen a claim for entitlement to VA benefits, 
on the basis that new and material evidence had not been 
received relevant to a determination as to forfeiture 
of eligibility for VA benefits; a motion for 
reconsideration of this Board was denied in October 1999, 
and the appellant did not file an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  

2. Evidence received of record since the May 1999 decision is 
either duplicative or cumulative of evidence previously 
submitted and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. The May 1999 Board, decision which denied the appellant's 
request to reopen his claim for revocation of forfeiture, 
is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1100 (2000)).


2. New and material evidence has not been received, and the 
appellant's claim for revocation of forfeiture of 
eligibility for VA benefits has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-576, § 4, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1999, the Board denied the appellant's request to 
reopen his claim for revocation of the forfeiture of VA 
benefits.  The history of the instant claim is accurately 
detailed in that decision and is summarized here.

The RO notified the appellant of the decision that the 
appellant had forfeited all rights, claims, and benefits 
under laws administered by VA under 38 U.S.C.A § 3504(a) (now 
38 U.S.C.A § 6104(a)) in October 1973.  This decision was 
based on evidence establishing that the appellant was a 
member of the Japanese sponsored and controlled Bureau of 
Constabulary (BC) from October 1943 to February 1945.  No 
notice of disagreement was filed by the appellant to this 
decision and it is final.  

The appellant attempted to reopen his claim in November 1986.  
This claim was denied by the RO in April 1986, as the 
appellant had failed to submit new and material evidence, 
sufficient to reopen his claim.  The appellant appealed this 
decision and in May 1988, the Board also found that the 
appellant had not presented a new factual basis justifying 
revocation of the forfeiture declared in October 1973.  

The appellant attempted to reopen his claim on several 
occasions in the late 1980's into the 1990's.  In various 
decisions, the RO found that no new and material evidence had 
been submitted and denied reopening of the claim.  The 
appellant did initiate appeals from these decisions and they 
became final.  38 U.S.C.A. § 7105(c).  

More recently, the appellant applied for benefits as a 
prisoner of war (POW) and diagnosis of ischemic heart disease 
in May 1996.  In June 1997, the RO determined that the claim 
may not be reopened because the appellant had not submitted 
new and material evidence.  The appellant appealed that 
determination, and the Board denied the appeal in a May 1999 
decision.  The appellant then filed a motion for 
reconsideration of the Board decision, but his motion was 
denied in October 1999.  No appeal was filed with the Court.  
Accordingly, the Board May 1999 decision is final as to 
evidence of record at the time.  38 U.S.C.A. § 7104(b).

At the time of the May 1999 Board decision the record 
contained statements from the appellant contending that he 
did not voluntarily serve the Japanese government and was 
working with the Lapham guerillas to provide information.  
The appellant has repeatedly submitted affidavits from 
individuals, who report knowing him during his service or 
period as a POW.  The record contains numerous duplicate 
service records and affidavits submitted by the appellant.  
The Board notes that along with reporting employment with the 
BC from October 1943 to October 1944, the service department 
recognized the appellant's active service from November 1941 
to September 1942 and from May 1945 to May 1946, including a 
period as a POW from April to September 1942.  

The appellant filed a request to reopen his claim in November 
1999.  The appellant submitted letters and certificates from 
the Clinton/Gore 1996 campaign, Democratic National 
Committee, and National Law Enforcement Officers Memorial 
Fund, thanking the appellant for contributions to and support 
of those organizations.  The appellant also submitted a copy 
of a news photograph of individuals in the Bataan Death 
March.  The appellant does not allege that he is depicted in 
this photograph.  

In statements submitted with these documents, the appellant 
indicated that he had been loyal to the Philippines and the 
United States throughout his service and had been a POW from 
April 1942 to October 1943.  In his notice of disagreement, 
received in November 2000, and his VA Form 9, substantive 
appeal, received in January 2001, the appellant stated that 
he joined the guerillas under the command of D.U.G. and 
R.G.S. and was assigned as an undercover intelligence agent 
and reported movements of the Japanese.  The appellant 
specifically referred to the affidavits from D.U.G. and 
R.G.S., which had been considered prior to the previous RO 
and Board decisions.  

II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board observes that 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
specifically notes that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA, § 
3 (to be codified at 38 U.S.C. § 5103A(f)).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the appellant.  In fact, the 
appellant has repeatedly submitted duplicate documents 
previously reviewed by the Board and RO.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the appellant's appeal. 

Further, the appellant and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for reopening a claim based on new and 
material evidence.  The discussions in the decisions and 
statements of the case have informed the appellant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The appellant's 
representative, in the Form 646 received in January 2001, 
requested that the appellant be informed to seek a clearance 
form the Board of Loyalty Status.  However, the appellant has 
already been notified that VA is bound by the decision of the 
service department and the standard for new and material 
evidence.  The Board finds that such is sufficient notice 
that the appellant must submit evidence relevant to the 
service department's redetermination of his status with the 
Japanese BC.  The appellant has not indicated that any 
evidence current exists, which amends the service 
department's determination as to service with the Japanese 
during World War II.  The Board therefore finds that the 
notice requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

Any person, shown by evidence satisfactory to the Secretary, 
to be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
law administered by the Secretary.  38 U.S.C.A. § 6104(a); 38 
C.F.R. § 3.902.  

When a claim is denied by the Board and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been denied, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a appellant's injury or disability, even where it would 
not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence, submitted by the appellant since the most 
recent final denial by the Board in May 1999, includes 
duplicates of previously submitted affidavits and service 
records, statements from the appellant, letters thanking the 
appellant for contribution to political causes, and a copy of 
a photo of the Bataan Death March.  Many of the records 
submitted are duplicative of evidence previously considered 
by the Board.  As such evidence is not "new," it cannot be 
sufficient to reopen the appellant's claim.  

The appellant's statements submitted since the May 1999 Board 
decision are new, in that, in their current form, they were 
not previously considered, but the substance of these 
statements is duplicative of contentions made by the 
appellant repeatedly since the original forfeiture decision 
in 1973.  The letters thanking the appellant for political 
contributions are new, although the Board notes that similar 
documents have previously been submitted.  However, these 
letters are not material to a determination of the 
appellant's forfeiture of VA benefits due to service with the 
Japanese BC.  Similarly, the picture of the Bataan Death 
March was not previously considered by the Board, but such is 
not material to the determination at issue here.  The Board 
finds that no new and material evidence has been received and 
the appellant's claim for revocation of forfeiture is not 
reopened.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

